DETAILED ACTION
1.	This action is in response the communications filed on 10/18/2021 in which claims 1 and 11 are amended, and therefore claims 1-4 and 6-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a data input module, which is configured to receive a set of measurement value… “ and “a combiner module, which is configured to receive weights…,” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6  is  rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “for determining weights, where…” rendering the claim indefinite.  It is unclear whether “weights” refers to the “weights” in claim 1 line 29, “receiving weights to be applied…,” describing the weights to be applied to values determined by machine learners, or the “weights” in claim 3 line 2, “weights in relation to characteristics of persons,” describing the weights storing in a database and in relation to characteristics of persons, or generic/unspecified information. For examination purposes examiner has interpreted “weights” to be the “weights” in claim 1 the line 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20150157273 A1) in view of Altini (EP 2845539 A1) in view of Marton ("Ensembles of strong learners for multi-cue classification") in view of Conroy (US 20180046942 A1) in view of Fraley ("Calibrating Multimodel Forecast Ensembles with Exchangeable and Missing Members") in further view of Stoica (WO 2012100081 A2).
In regard to claim 1, An discloses: A method for estimating a condition of a person, comprising: receiving a set of measurement values comprising a plurality of physiological measurement values and…, ("… A physiologic signal can be sensed from one or more physiological sensors that can be integrated within the IMD 110…" — [0025] lines 29-31) wherein each physiological measurement value is obtained by a physiological sensor making a measurement on the person, ("… A physiologic signal can be sensed from one or more physiological sensors that can be integrated within the IMD 110… Examples of the physiological signal can include one or more of heart rate, heart rate variability, arrhythmia information…" —  [0025] lines 29-31, 34-36) 
… inputting the set of measurement values to an ensemble of machine learners for estimating the condition of the person, ("The ensemble of predictors 220 can include two or more partial predictor circuits such as partial predictor circuit A 220A, predictor circuit B 220B, predictor circuit K 220K, . . . , predictor circuit N 220N…" — [0034] lines 1-4 ; "FIG. 2 illustrates an example of a classifier-fusion based HF event prediction circuit 200, which can be an embodiment of the classifier-fusion based HF event detection or risk assessment circuit 113…" — [0032] lines 1-4; “The partial risk index can characterize a particular aspect of the patient's pathophysiology correlated to the worsening of HF [heart failure / the condition of the person]”…) wherein each machine learner in the ensemble of machine learners was trained to make an estimate of the condition of the person based (An, [0034] lines 4-8 "Each partial predictor can be configured to adaptively generate a dynamic computational model (DCM) that operates on the at least one physiologic signal provided by the physiologic signal receiver circuit 210, or signal features generated using the physiologic signals…"; [0033] lines 1-3, 5-11 "The classifier-fusion based HF event prediction circuit 200 can include one or more of a physiologic signal receiver circuit 210… The physiologic signal receiver circuit 210 can be configured to receive one or more physiological signals… The physiologic signals can be sensed using one or more physiologic sensors implanted within or attached to the patient…"; [0037] "The partial predictor circuits 220A-220N can differ from each other by the respective DCM, or by the physiologic signals used for calculating the partial risk index. The partial risk indices produced by the partial predictor circuits 220A-220N can respectively correspond to different types of precursor physiologic events.") and wherein each machine learner, depending on availability among the received set of measurement values, receives measurement values relevant to the features as input; ("… For example, when the two or more partial predictor circuits 220A-220N each produces a partial risk index in a form of a categorical decision indicating presence or absence of a particular pathophysiologic manifestation…" — [0038] lines 10-14; a particular pathophysiologic manifestation, received by one of the partial predictors, can be present or absent.)
computing, by a machine learner in the ensemble of machine learners for which measurement values corresponding to the features used by the machine learner is available, ("… A DCM can include one or a combination of various model types including a rule-based model, a decision tree model, a regression model, a neural network model… mathematical model that operates on time-series data. A DCM can be directed to a specified patient group that has certain types of comorbidities or certain triggering events…" — [0034] lines 8-16) an individual estimate value of the condition of the person, wherein the computing is performed by a plurality of machine learners to determine a plurality of individual estimate values; ("The type and configuration of the DCMs can be initialized independently for the partial predictors. Each DCM can be independently updated such as using a feedback mechanism.  Adaptation of a DCM can include update of the structure or complexity of the model when the model output meets a specified criterion." — [0035] lines 1-6)
receiving weights to be applied to the individual estimate values determined by the machine learners in the ensemble of machine learners… (An, "… The partial risk index [the individual estimate values] can characterize a particular aspect of the patient's pathophysiology correlated to the worsening of HF…" — [0036] lines 3-4; "The prediction fusion circuit 230, coupled to the two or more partial predictor circuits 220A-220N [the machine learners], can include a composite risk indicator (CRI) calculator 231 configured to calculate a CRI using the partial risk indices … Examples of the decision fusion method can include majority voting, X-out-of-Y voting, or weighted voting [e.g. weights], among others... the prediction fusion circuit 230 can be configured to compute the CRI using probability fusion of the probability values produced by the two or more partial predictor circuits 220A-220N. Examples of the probability fusion method can include linear or a non-linear combination such as average or weighted summation [e.g. weights], or parametric or non-parametric methods such as a decision tree, a neural networks, a Bayesian network, among other machine learning methods." — [0038][0065])
and combining individual estimate values based on the received weights to make a final estimate of the condition of the person. ("… a composite risk indicator (CRI) calculator 231 configured to calculate a CRI using the partial risk indices produced by the two or more partial predictor circuits 220A-220N. The CRI can be indicative of a likelihood of the patient developing a future event of worsening of HF, such as an HF decompensation event…" — [0038] lines 2-8)
… the ensemble of machine learners that was trained to make an estimate of the condition of the person… machine learner from which to make an estimate of the condition of the person… the machine learner… to produce an estimate of the condition of the person (An, "The partial risk index [the individual estimate values] can characterize a particular aspect of the patient's pathophysiology correlated to the worsening of HF [the condition of the person]…" — [0036] lines 3-4; "The prediction fusion circuit 230, coupled to the two or more partial predictor circuits 220A-220N [the machine learners], can include a composite risk indicator (CRI) calculator 231 configured to calculate a CRI using the partial risk indices") 

	An does not disclose, but Altini discloses: … a plurality of context measurement values… wherein the set of measurement values are obtained by a set of sensors comprising a plurality of physiological sensors and at least one environment sensor (e.g. GPS device) ("Information about the living being's physiological signals 101 can be received from a heart beat rate (HR) or electrocardiogram (ECG) sensor…" — Col. 8 lines 5-7; "… the information about the living being's coordinates 111 may be information about the living being's body latitude and longitude. This information may be provided, for example by GPS device connected or sending information to the device 100…" — Col. 8 lines 28-33)
and wherein each context measurement value is obtained by an environment sensor making a measurement on an environment in which the person is located; ("… the information about the living being's coordinates 111 may be information about the living being's body latitude and longitude. This information may be provided, for example by GPS device connected or sending information to the device 100… the device 100 is able to determine the living being's location, such as for example 'at work' or 'at home' or 'out'…" — Col. 8 lines 28-33, 39-41)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified physiology signals of An to incorporate the teachings of Altini by including differences in physiology signals due to environmental factors. Doing so would provide more accurate results at an individual level, e.g. reducing inter-individual variability, and reduce differences within individuals due to environmental conditions.

An and Altini do not disclose, but Marton discloses: … based exclusively on features extracted from measurements by a single 
    PNG
    media_image1.png
    194
    304
    media_image1.png
    Greyscale
 (Marton, p.754 "A promising method of combining various sources of information are ensemble methods which allow on the fly integration of classification modules, specific to a single sensor modality, into a classification process."; p.756 "As Fig. 1 summarizes, the key idea is to create separate classifiers for different features and to combine their output for the final classification"; see Fig. 1 (b) features from a single sensor are inputted into respective classifiers) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to feed the data from a physiological sensor of An and an environment sensor of Altini to the corresponding classification module, as taught by Marton. Doing so would allow the system of work when a sensor fails or is not available, machine learners which use input from other sensors are not affected at all. 

An, Altini and Marton do not disclose, but Conroy discloses: detecting that zero measurement values are received from an unavailable sensor among the set of sensors; (Conroy, [0069] "The masking module 406 may then determine the appropriate masks m(x1), . . . , m(xp) for each of the p features. Note that m(xj)=0 if the jth feature is missing [zero measurement values], and m(xj)=1 if the jth feature is present."; [0042] "the data sources may be sensor devices [the set of sensors] for gathering information (i.e., features) from a patent. This information may be related to the patient's heart rate (HR) (in which case the corresponding sensor device would be a heart rate sensor)"; in Fig. 4 teaches the input data is missing, that is, zero input data are received. In addition, the existing prior art An also teaches a particular pathophysiologic manifestation can be absent.)

disregarding the machine learner among the ensemble of machine learners… based on features extracted from measurements by the sensor that is now unavailable such that the machine learner currently receives zero input…; (Conroy, see Fig. 4 “a1(x),…, am(x) where ai = 0 if xi is missing, ai ≠ 0 if xi is present”; If the input feature is missing (zero input), ai is 0. That is, the classifier is disregarded by using ai being set to 0.) 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the absent of pathophysiologic manifestation, as taught by An, to include the weighted adder of Conroy. Doing so would allow the system to disregard the machine learner receiving missing data and provide more accurate prediction. 

An, Altini, Marton and Conroy do not disclose, but Fraley discloses: … wherein combining individual estimate values based on the received weights comprises re-normalizing the weights in view of the machine learner that is not able to produce an estimate (Fraley, p.195, 4. Accommodating missing ensemble members “Our goal now is to estimate a full BMA model with terms for all ensemble members, while allowing for instances (s, t) in the training data that lack one or more ensemble member forecasts…”; p. 197 “Define As,t = {i | ensemble member i available at location s and time t}, which is a subset of… {1,…,m}. If there are missing member at locations and time t, the E step is modified, in that zi,s,t = equation (9) if i belongs to As,t, and zi,s,t = 0 otherwise. Note that the denominator is normalized to account for the missing ensemble members. Accordingly, the M step in Eq. (3) is modified : ”; 

    PNG
    media_image2.png
    117
    357
    media_image2.png
    Greyscale
if i does not belong to As,t (if i is missing), then z = 0. The calculation of zi,s,t and weight wi are normalized to take missing ensemble members into account.)
(An teaches using ensemble of machine learners to make an estimate of a heart failure event of a patient [the condition of the person].) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the weighted adder and missing values, as taught by Conroy, to include the weight normalization of Fraley. Doing so would allow for instances in the training data that lack ensemble members. 

An, Altini, Marton, Conroy and Fraley do not disclose, but Stoica discloses: … wherein the weights are at least partly adapted to individual characteristics of the person; (Stoica, [0027] "In still a further embodiment, the signal processor is configured to assign weights to each of the output electrical signals from the at least two signal receivers."; [0076] "Multi-attribute group decision making (MAGDM) is preferable to Yes/No individual voting. In one implementation of MAGDM, a matrix of scores is generated where elements aij describes the performance of alternative Ay against criterion Ci, and furthermore, users are given weights that moderate their inputs. Instead of contributing with numbers, bio-signals are expected to be used to reflect user's attitude or degree of support toward an alternative or a criterion."; [0145] "The multi-attribute decision making (MADM) involves a number of criteria C and alternatives A (say m and n, respectively). A decision table has rows belonging to a criterion and columns to describe performance of an alternative. Thus, a score aij describes the performance of alternative Aj against criterion Ci. See FIG. 5. Assume that a higher score value means a better performance. Weights wi are assigned to the criteria, and indicate the relative importance of criteria Ci to the decision. The weights [weights] of the criteria are usually determined on subjective basis. In our proposed method these can be obtained directly from bio-signals. The result can be the result of individuals [individual characteristics of the person] or result of a group aggregation.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to assign the weights corresponding to the machine learners, as taught by An, based on bio-signals of an individual, as taught by Stoica. Doing so would allow the system to reflect user's attitude or degree of support toward an alternative. (Stoica, [0076] "bio-signals are expected to be used to reflect user's attitude or degree of support toward an alternative or a criterion")

In regard to claim 2, An, Altini, Marton, Conroy, Fraley and Stoica disclose: The method according to claim 1, wherein the weights are at least partly based on a personal dataset for the person whose condition is to be estimated, the personal dataset relating measurement values obtained for the person to levels of the condition of the person. (Stoica, [0145] "The multi-attribute decision making (MADM) involves a number of criteria C and alternatives A (say m and n, respectively). A decision table [e.g. a personal data set] has rows belonging to a criterion and columns to describe performance of an alternative. Thus, a score aij describes the performance of alternative Aj against criterion Ci. See FIG. 5. Assume that a higher score value means a better performance. Weights wi are assigned to the criteria, and indicate the relative importance of criteria Ci to the decision. The weights [weights] of the criteria are usually determined on subjective basis. In our proposed method these can be obtained directly from bio-signals [measurement values obtained for the person]. The result can be the result of individuals [individual characteristics of the person] or result of a group aggregation."; [0077] "These bio-signals could be EEG, EMG [measurements of the condition of the person], etc. collected with invasive or non-invasive means")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to assign the weights corresponding to the machine learners, as taught by An, based on bio-signals of an individual, as taught by Stoica. Doing so would allow the system to reflect user's attitude or degree of support toward an alternative.

In regard to claim 3, An, Altini, Marton, Conroy, Fraley and Stoica disclose: The method of claim 1, wherein the weights are at least partly based on a database storing information about weights (Conroy, [0087] “the storage 660 may store… data upon with the processor 620 may operate. For example, the storage 660 [a database] may store an operating system 661 for controlling various basic operations of the hardware 600.”; weighted adder is included in the system 400 and 600 in Fig. 4 and 6, and its data are stored in storage/database 660 ) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the absent of pathophysiologic manifestation, as taught by An, to include the weighted adder of Conroy. Doing so would allow the system to disregard the machine learner receiving missing data and provide more accurate prediction. 
… in relation to characteristics of persons. (Stoica, [0027] "The weights [weights] of the criteria are usually determined on subjective basis. In our proposed method these can be obtained directly from bio-signals. The result can be the result of individuals [individual characteristics of the person] or result of a group aggregation.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to assign the weights corresponding to the machine learners, as taught by An, based on bio-signals of an individual, as taught by Stoica. Doing so would allow the system to reflect user's attitude or degree of support toward an alternative.)

In regard to claim 4, An, Altini, Marton, Conroy, Fraley and Stoica disclose: The method of claim 1, further comprising selecting machine learners (e.g. partial predictor circuits 220A-220N) that are relevant for estimating the condition for the person, wherein the computing is performed by the selected machine learners. (An, See Fig. 2; "The prediction fusion circuit 230, coupled to the two or more partial predictor circuits 220A-220N, can include a composite risk indicator (CRI) calculator 231 configured to calculate a CRI using the partial risk indices produced by the two or more partial predictor circuits 220A-220N. The CRI can be indicative of a likelihood of the patient developing a future event of worsening of HF, such as an HF decompensation event…" — [0038] lines 1-5, lines 8-10)

In regard to claim 7, An, Altini, Marton, Conroy, Fraley and Stoica disclose: The method of claim 1, further comprising: determining a number of machine learners which are to contribute to a final estimate of the condition of the person; (An, "… the prediction fusion circuit 230 can be configured to compute the CRI using probability fusion of the probability values produced by the two or more partial predictor circuits 220A-220N…" — [0038] lines 26-29) and adapting the received weights based at least on the determined number of machine learners for which individual estimate values are to contribute to the final prediction value (e.g. CRI). (An, "… Examples of the probability fusion method can include linear or a non-linear combination such as average or weighted summation, or parametric or non-parametric methods such as a decision tree, a neural networks, a Bayesian network, among other machine learning methods." — [0038] lines 29-34)

In regard to claim 8, An, Altini, Marton, Conroy, Fraley and Stoica disclose: The method of claim 1, wherein the condition is a stress level of the person. (Altini, "… the device and method herein described is capable also of calculating other living being's relevant information derived from said normalized physiological signals, such as for example an energy expenditure level or a stress level of a living being." — Col. 2 lines 18-23)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified physiology signals of An to incorporate the teachings of Altini by including differences in physiology signals due to environmental factors. Doing so would provide more accurate results at an individual level, e.g. reducing inter-individual variability, and reduce differences within individuals due to environmental conditions.

In regard to claim 10, An, Altini, Marton, Conroy, Fraley and Stoica disclose: A non-transitory computer-readable medium storing instructions that when executed cause a processor to perform the method of claim 1. ("An, Method examples described herein can be machine or computer-implemented at least in part. Some examples can include a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples…"— [0082] lines 1-5; "… Such a general-purpose circuit can include a microprocessor or a portion thereof …" — [0031] lines 9-10)

In regard to claim 11, An discloses: A device for estimating a condition of a person, the device comprising: a data input module, which is configured to receive a set of measurement values, said set of measurement values comprising a plurality of physiological measurement values applying to the condition of the person (An, "… A physiologic signal can be sensed from one or more physiological sensors that can be integrated within the IMD 110… Examples of the physiological signal can include one or more of heart rate, heart rate variability, arrhythmia information…" —  [0025] lines 29-31, 34-36) wherein said set of measurement values are obtained by a set of sensors comprising a plurality of physiological sensors… (An, "… A physiologic signal can be sensed from one or more physiological sensors that can be integrated within the IMD 110…" — [0025] lines 29-31) wherein each physiological measurement value is obtained by a physiological sensor making a measurement on the person… (An, "… A physiologic signal can be sensed from one or more physiological sensors that can be integrated within the IMD 110…" — [0025] lines 29-31)
a trained machine learning module which comprises an ensemble of machine learners for estimating the condition of the person, wherein each machine learner in the ensemble of machine learners was trained to make an estimate of the condition of the person based (An, "The ensemble of predictors 220 can include two or more partial predictor circuits such as partial predictor circuit A 220A, predictor circuit B 220B, predictor circuit K 220K, . . . , predictor circuit N 220N…" — [0034] lines 1-4 ; "FIG. 2 illustrates an example of a classifier-fusion based HF event prediction circuit 200, which can be an embodiment of the classifier-fusion based HF event detection or risk assessment circuit 113…" — [0032] lines 1-4) wherein said trained machine learning module is configured to receive the set of measurement values from the data input module and wherein each machine learner, (An, "Each partial predictor can be configured to adaptively generate a dynamic computational model (DCM) that operates on the at least one physiologic signal provided by the physiologic signal receiver circuit 210, or signal features generated using the physiologic signals…" — [0034] lines 4-8; "… The physiologic signal receiver circuit 210 can be configured to receive one or more physiological signals… The physiologic signals can be sensed using one or more physiologic sensors implanted within or attached to the patient…" — [0033] lines 5-11) depending on availability among the received set of measurement values, receives measurement values relevant to the features as input, (An, "… For example, when the two or more partial predictor circuits 220A-220N each produces a partial risk index in a form of a categorical decision indicating presence or absence of a particular pathophysiologic manifestation…" — [0038] lines 10-14; a particular pathophysiologic manifestation, received by one of the partial predictors, can be present or absent.) … said trained machine learning module being further configured to compute, by a machine learner in the ensemble of machine learners for which measurement values corresponding to the features used by the machine learner is available (An, "… For example, when the two or more partial predictor circuits 220A-220N each produces a partial risk index in a form of a categorical decision indicating presence or absence of a particular pathophysiologic manifestation…" — [0038] lines 10-14; "… A DCM can include one or a combination of various model types including a rule-based model, a decision tree model, a regression model, a neural network model… mathematical model that operates on time-series data. A DCM can be directed to a specified patient group that has certain types of comorbidities or certain triggering events…" — [0034] lines 8-16), an individual estimate value of the condition of the person, wherein said computing is performed by a plurality of machine learners to determine a plurality of individual estimate values; (An, "The type and configuration of the DCMs can be initialized independently for the partial predictors. Each DCM can be independently updated such as using a feedback mechanism.  Adaptation of a DCM can include update of the structure or complexity of the model when the model output meets a specified criterion." — [0035] lines 1-6)
and a combiner module, which is configured to receive weights to be applied to the individual estimate values determined by the machine learners in the ensemble of machine learners… (An, "… The partial risk index [the individual estimate values] can characterize a particular aspect of the patient's pathophysiology…" — [0036] lines 3-4; "The prediction fusion circuit 230, coupled to the two or more partial predictor circuits 220A-220N [the machine learners], can include a composite risk indicator (CRI) calculator 231 configured to calculate a CRI using the partial risk indices … Examples of the decision fusion method can include majority voting, X-out-of-Y voting, or weighted voting [e.g. weights], among others... the prediction fusion circuit 230 can be configured to compute the CRI using probability fusion of the probability values produced by the two or more partial predictor circuits 220A-220N. Examples of the probability fusion method can include linear or a non-linear combination such as average or weighted summation [e.g. weights], or parametric or non-parametric methods such as a decision tree, a neural networks, a Bayesian network, among other machine learning methods." — [0038][0065])
and wherein the combiner module is further configured to combine individual estimate values based on the received weights to make a final estimate of the condition of the person, (An, "… a composite risk indicator (CRI) calculator 231 configured to calculate a CRI using the partial risk indices produced by the two or more partial predictor circuits 220A-220N. The CRI can be indicative of a likelihood of the patient developing a future event of worsening of HF, such as an HF decompensation event…" — [0038] lines 2-8)
… machine learners that was trained to make an estimate of the condition of the person… from which to make an estimate of the condition of the person (An, "The partial risk index [the individual estimate values] can characterize a particular aspect of the patient's pathophysiology correlated to the worsening of HF [the condition of the person]…" — [0036] lines 3-4; "The prediction fusion circuit 230, coupled to the two or more partial predictor circuits 220A-220N [the machine learners], can include a composite risk indicator (CRI) calculator 231 configured to calculate a CRI using the partial risk indices")
(An teaches using ensemble of machine learners to make an estimate of a heart failure event of a patient [the condition of the person].)

An does not disclose, but Altini discloses: … and a plurality of context measurement values,
… and a plurality of environment sensors, (e.g. GPS device) (Altini, "Information about the living being's physiological signals 101 can be received from a heart beat rate (HR) or electrocardiogram (ECG) sensor…" — Col. 8 lines 5-7; "… the information about the living being's coordinates 111 may be information about the living being's body latitude and longitude. This information may be provided, for example by GPS device connected or sending information to the device 100…" — Col. 8 lines 28-33)
… and wherein each context measurement value is obtained by an environment sensor making a measurement on an environment in which the person is located, (Altini, "… the information about the living being's coordinates 111 may be information about the living being's body latitude and longitude. This information may be provided, for example by GPS device connected or sending information to the device 100… the device 100 is able to determine the living being's location, such as for example 'at work' or 'at home' or 'out'…" — Col. 8 lines 28-33, 39-41)
… or environment sensor, (e.g. GPS device) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified physiology signals of An to incorporate the teachings of Altini by including differences in physiology signals due to environmental factors. Doing so would provide more accurate results at an individual level, e.g. reducing inter-individual variability, and reduce differences within individuals due to environmental conditions.
An and Altini do not disclose, but Marton discloses: … based exclusively on … 
    PNG
    media_image1.png
    194
    304
    media_image1.png
    Greyscale
 (Marton, p.754 "A promising method of combining various sources of information are ensemble methods which allow on the fly integration of classification modules, specific to a single sensor modality, into a classification process."; p.756 "As Fig. 1 summarizes, the key idea is to create separate classifiers for different features and to combine their output for the final classification"; see Fig. 1 (b) features from a single sensor are inputted into respective classifiers) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to feed the data from a physiological sensor of An and an environment sensor of Altini to the corresponding classification module, as taught by Marton. Doing so would allow the system of work when a sensor fails or is not available, machine learners which use input from other sensors are not affected at all. 

An, Altini and Marton do not disclose, but Conroy discloses: and is further configured to detect that zero measurement values are received from an unavailable sensor among the set of sensors; (Conroy, [0069] "The masking module 406 may then determine the appropriate masks m(x1), . . . , m(xp) for each of the p features. Note that m(xj)=0 if the jth feature is missing [zero measurement values], and m(xj)=1 if the jth feature is present."; [0042] "the data sources may be sensor devices [the set of sensors] for gathering information (i.e., features) from a patent. This information may be related to the patient's heart rate (HR) (in which case the corresponding sensor device would be a heart rate sensor)"; in Fig. 4 teaches the input data is missing, that is, zero input data are received. In addition, the existing prior art An also teaches a particular pathophysiologic manifestation can be absent.)
wherein the trained machine learning module disregards the machine learner among the ensemble of machine learners… based on features extracted from measurements by the sensor that is now unavailable such that the machine learner currently receives zero input…; (Conroy, see Fig. 4 “a1(x),…, am(x) where ai = 0 if xi is missing, ai ≠ 0 if xi is present”; If the input feature is missing (zero input), ai is 0. That is, the classifier is disregarded by using ai being set to 0.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the absent of pathophysiologic manifestation, as taught by An, to include the weighted adder of Conroy. Doing so would allow the system to disregard the machine learner receiving missing data and provide more accurate prediction. 

An, Altini, Marton and Conroy do not disclose, but Fraley discloses: and wherein the combiner module is further configured to re-normalize the received weights in view of the machine learner that is not able to produce an estimate (Fraley, p.195, 4. Accommodating missing ensemble members “Our goal now is to estimate a full BMA model with terms for all ensemble members, while allowing for instances (s, t) in the training data that lack one or more ensemble member forecasts…”; p. 197 “Define As,t = {i | ensemble member i available at location s and time t}, which is a subset of… {1,…,m}. If there are missing member at locations and time t, the E step is modified, in that zi,s,t = equation (9) if i belongs to As,t, and zi,s,t = 0 otherwise. Note that the denominator is normalized to account for the missing ensemble members. Accordingly, the M step in Eq. (3) is modified : ”; 

    PNG
    media_image2.png
    117
    357
    media_image2.png
    Greyscale
if i does not belong to As,t (if i is missing), then z = 0. The calculation of zi,s,t and weight wi are normalized to take missing ensemble members into account.)
(An teaches using ensemble of machine learners to make an estimate of a heart failure event of a patient [the condition of the person].) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the weighted adder and missing values, as taught by Conroy, to include the weight normalization of Fraley. Doing so would allow for instances in the training data that lack ensemble members. 

An, Altini, Marton, Conroy and Fraley do not disclose, but Stoica discloses: … wherein the weights are at least partly adapted to individual characteristics of the person; (Stoica, [0027] "In still a further embodiment, the signal processor is configured to assign weights to each of the output electrical signals from the at least two signal receivers."; [0076] "Multi-attribute group decision making (MAGDM) is preferable to Yes/No individual voting. In one implementation of MAGDM, a matrix of scores is generated where elements aij describes the performance of alternative Ay against criterion Ci, and furthermore, users are given weights that moderate their inputs. Instead of contributing with numbers, bio-signals are expected to be used to reflect user's attitude or degree of support toward an alternative or a criterion."; [0145] "The multi-attribute decision making (MADM) involves a number of criteria C and alternatives A (say m and n, respectively). A decision table has rows belonging to a criterion and columns to describe performance of an alternative. Thus, a score aij describes the performance of alternative Aj against criterion Ci. See FIG. 5. Assume that a higher score value means a better performance. Weights wi are assigned to the criteria, and indicate the relative importance of criteria Ci to the decision. The weights [weights] of the criteria are usually determined on subjective basis. In our proposed method these can be obtained directly from bio-signals. The result can be the result of individuals [individual characteristics of the person] or result of a group aggregation.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to assign the weights corresponding to the machine learners, as taught by An, based on bio-signals of an individual, as taught by Stoica. Doing so would allow the system to reflect user's attitude or degree of support toward an alternative. (Stoica, [0076] "bio-signals are expected to be used to reflect user's attitude or degree of support toward an alternative or a criterion")

In regard to claim 12, An, Altini, Marton, Conroy, Fraley and Stoica disclose: The method of claim 1, wherein the condition is a psychological state of the person. (Altini, "… the device and method herein described is capable also of calculating other living being's relevant information derived from said normalized physiological signals, such as for example an energy expenditure level or a stress level of a living being [a psychological state of the person]." — Col. 2 lines 18-23)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified physiology signals of An to incorporate the teachings of Altini by including differences in physiology signals due to environmental factors. Doing so would provide more accurate results at an individual level, e.g. reducing inter-individual variability, and reduce differences within individuals due to environmental conditions.

In regard to claim 14, An, Altini, Marton, Conroy, Fraley and Stoica disclose: The method of claim 1, wherein the set of measurement values comprises at least one of: physiological measurement values from a simple heart rate sensor; (An, [0025] "The IMD 110 can also be configured to sense a physiological signal from one or more external physiologic sensors or one or more external electrodes that can be coupled to the IMD 110. Examples of the physiological signal can include one or more of heart rate, heart rate variability, arrhythmia information...") physiological measurement values from an electroencephalogram (EEG) sensor; physiological measurement values from a bioimpedance sensor; physiological measurement values from a body temperature sensor; physiological measurement values from a pulse oximetry sensor; context measurement values from a speed sensor for movement of the person; context measurement values from a sound sensor; context measurement values from an ambient temperature sensor; context measurement values from a humidity sensor; context measurement values from a Global Positioning System (GPS) sensor; and context measurement values from an accelerometer.

 In regard to claim 16, An, Altini, Marton, Conroy, Fraley and Stoica disclose: The method of claim 1, wherein at least one sensor of the set of sensors is wearable. (An, [0022] "The IMD 110 can include one or more monitoring or therapeutic devices such as a subcutaneously implanted device, a wearable external device..."; [0031] "the CRM system 100 could include a subcutaneous medical device (e.g., subcutaneous ICD, subcutaneous diagnostic device), wearable medical devices (e.g., patch based sensing device), or other external medical devices.)")

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Altini in view of Marton in view of Conroy in view of Fraley in view of Stoica in further view of Saponas (US 2016/0089033 A1).

In regard to claim 9, An, Altini, Marton, Conroy, Fraley and Stoica disclose, The method of claim 1, wherein the set of measurement values comprises at least one in the group of: physiological measurement values from an electrocardiogram (ECG) sensor; (Altini, "Information about the living being's physiological signals 101 can be received from a heart beat rate (HR) or electrocardiogram (ECG) sensor in case of heart rate…" — Col. 8 lines 5-8) physiological measurement values from a galvanic skin response (GSR) sensor; ("… from a wrist or arm-band in case of galvanic skin response (GSR)…" — Col. 8 lines 8-9)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified physiology signals of An to incorporate the teachings of Altini by including differences in physiology signals due to environmental factors. Doing so would provide more accurate results at an individual level, e.g. reducing inter-individual variability, and reduce differences within individuals due to environmental conditions.

An, Altini, Marton, Conroy, Fraley and Stoica do not disclose, but Saponas discloses: context measurement values from a light level sensor; and context measurement values from a positioning sensor. (Saponas "… or a camera that is either attached to the user or in the immediate vicinity of the user, and is configured to capture images from the environment, and to detect the current light-level therein…" — [0090] lines 20-21)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified environment sensors of Altini to include user activity sensors, as taught by Saponas. Doing so would make the system to make a determination as to if it is time to measure the cardiovascular vital signs of the user, where this determination is based on the inferred type of activity. (Saponas — [0003] lines 3-10)

In regard to claim 15, An, Altini, Marton, Conroy, Fraley and Stoica and Saponas disclose: The method of claim 9, wherein the set of measurement values comprises at least one of: physiological measurement values from a simple heart rate sensor; (An, [0025] "The IMD 110 can also be configured to sense a physiological signal from one or more external physiologic sensors or one or more external electrodes that can be coupled to the IMD 110. Examples of the physiological signal can include one or more of heart rate, heart rate variability, arrhythmia information...") physiological measurement values from an electroencephalogram (EEG) sensor; physiological measurement values from a bioimpedance sensor; physiological measurement values from a body temperature sensor; physiological measurement values from a pulse oximetry sensor; context measurement values from a speed sensor for movement of the person; context measurement values from a sound sensor; context measurement values from an ambient temperature sensor; context measurement values from a humidity sensor; context measurement values from a Global Positioning System (GPS) sensor; and context measurement values from an accelerometer. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Altini in view of Marton in view of Conroy in view of Fraley in view of Stoica in further view of Gjoreski ("Context-based ensemble method for human energy expenditure estimation").
In regard to claim 6, An, Altini, Marton, Conroy, Fraley and Stoica do not disclose, but Gjoreski discloses: The method of claim 1, wherein the plurality of context measurement values in the set of measurement values are inputted to a weight selector for determining weights, wherein the weights are at least partly adapted to the environment in which the person is located. (An, [0038] "Examples of the decision fusion method can include majority voting, X-out-of-Y voting, or weighted voting [e.g. weights], among others") (Gjoreski, see Fig. 1 context evaluation, select model, p. 962 "Similar to feature values in ML, each context has values (context values [context measurement values]), e.g., 'sitting' for the activity context (see Fig. 1)."; p. 964 "In the context evaluation phase, the estimations from each of the context models are combined in order to provide the final estimation of the EE. For example, consider the scenario shown in Fig. 1 using three contexts: a user is sitting with the HR of 50 min -1 and BR of 10 min -1. Suppose that the HR value falls in the second HR interval (low), and the BR value into the first BR interval (very low). The data sample will thus be evaluated by the models mA= sitting, mHR= low and mBR = very low, whose outputs will be aggregated by an aggregation method in order to estimate the final EE. The related literature suggests various aggregation methods [a weight selector], including averaging, median, aggregating with learning – stacking, and similar."; p. 964 see table 1 "Lying, sitting, standing, on all fours, kneeling... Running on a treadmill with 8 km/h" [ the environment in which the person is located]))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the weighted adder (Fig. 4) of Conroy to incorporate the teachings of Gjoreski by including aggregation methods for weights. Doing so would make the model to be adapted to the environment where the person is located. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Altini in view of Marton in view of Conroy in view of Fraley in view of Stoica in further view of Sethi (US 20100249543 A1).
In regard to claim 13, An, Altini, Marton, Conroy, Fraley and Stoica do not disclose, but Sethi discloses: The method of claim 1, wherein the condition is pain experienced by the person. (Sethi, [0002] "The present disclosure relates to pain management monitoring using one or more measurements of a patient's physiological condition that may be determined using a photoplethysmograph (PPG) signal.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological sensors of An to include sensor data for pain monitoring, as taught by Sethi. Doing so would provide the particular use during treatment of an unconscious or sedated patient, a child, or other patient that may not be capable of communicating a pain management need. 

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive:
(a) Applicant argues: (see p. 9 bottom – p. 11 top): “Conroy does not teach, disclose, or suggest at least ‘re-normalizing the weights in view of the machine learner that is not able to produce an estimate of the condition of the person,’… Conroy teaches adjusting weights based on a training example…”
(b) Examiner answers: the arguments do not apply to the reference (Fraley) being used in the current rejection.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Montgomery ("Say Yes to the Guess: Tailoring Elegant Ensembles on a Tight (Data) Budget") teaches normalizing weights in an ensemble model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122